Exhibit 10.1

 

Confidential Executive Separation Agreement

 

This Confidential Executive Separation and Release Agreement (“Agreement”) is
entered into between Craig Davis (“Executive”) and Washington Mutual, Inc.
(“Employer”) and is in consideration of the mutual undertakings set forth below.

 

Employer and Executive have mutually agreed to end Executive’s employment. In
order to assist Executive in his transition to new employment and acknowledge
past contributions, Employer has decided to offer Executive the benefits
described below. To clearly set forth the terms and conditions of Executive’s
departure, the parties agree as follows:

 

1.    The purpose of this Agreement is to set forth the mutual understanding of
the parties. This Agreement shall not be construed as an admission by Employer
that it acted wrongfully with respect to Executive, nor shall it be construed as
an admission by Executive of any misconduct or impropriety.

 

2.    Executive’s employment with Employer is ended effective September 30, 2003
(“Separation Date”).

 

3.    Employer shall pay to Executive as severance pay a gross amount of
$3,200,000.00 (3.2 million dollars), less all lawful and required deductions.
Payment is to be made 8-days after Executive signs the Agreement, upon
expiration of the revocation period referred to in paragraph 19 herein below. In
addition Employer shall pay Executive, in January 2004, the full cash bonus for
2003 that Executive would have received had he remained employed through the end
of 2003, less all lawful and required deductions.

 

4.    Employer shall also pay Executive a consulting payment of $1,500,000.00
(1.5 million dollars), less all lawful and required deductions, on October 1,
2005, on the following conditions: (i) that Executive refrain from working for
or consulting in any way for Employer’s competitors Countrywide, Wells Fargo,
and Bank of America or any of their corporate entities, affiliates or
subsidiaries until that time, and (ii) refrain from soliciting any of Employer’s
officers, employees, whether salaried or commissioned, agents or contractors for
twenty four (24) months after the Separation Date.

 

5.    Employer shall provide Executive with medical and dental benefits and life
insurance until May 31, 2006, at a level of coverage and at the same level of
company contribution as if Executive had remained an active employee, and after
that date, Executive may elect to continue these benefits at his own expense
under COBRA.

 

Page 1 of 6



--------------------------------------------------------------------------------

6.    As approved by the Human Resources Committee of the Washington Mutual,
Inc. Board of Directors at its meeting on September 22, 2003, and with the
consent of Executive as indicated by his execution of this Agreement, all of
Executive’s unvested stock options will vest effective October 1, 2003, and all
vested options will then remain exercisable by Executive until the earlier of
May 31, 2006, or the expiration of their ten-year term. If Executive dies prior
to the exercise of such options and prior to their expiration, the right to
exercise all vested options through May 31, 2006, will pass to his estate.

 

7.    As approved by the Human Resources Committee of the Washington Mutual,
Inc. Board of Directors at its meeting on September 22, 2003, and with the
consent of Executive as indicated by his execution of this Agreement, the
restrictions on any performance shares awarded to Executive before the
Separation Date will lapse as if Executive were employed through May 31, 2006.

 

8.    At the time that Executive would first receive distributions under the
terms of the Supplemental Executive Retirement Accumulation Plan (“SERAP”) and
the Supplemental Employee’s Retirement Plan (“SERP”), Employer shall pay to
Executive the equivalent of the benefits that would have accrued under those
plans had Executive earned the $3.2 million set forth above in 2003.

 

9.    In exchange for the benefits contained in this Agreement, Executive
releases and discharges Employer, all subsidiary, parent, and affiliated
entities, and any Employer-sponsored benefit plans in which Executive
participates, and all of their respective owners, officers, directors, trustees,
shareholders, employees, agents, attorneys, and insurers from any and all
claims, actions, causes of action, rights, benefits, compensation, or damages,
including costs and attorneys’ fees, of whatever nature, whether known or
unknown, suspected or unsuspected, matured or unmatured, now existing or arising
in the future from any act, omission, event, occurrence, or non-occurrence prior
to the date Executive signs this Agreement arising out of or in any way related
to Executive’s employment with Employer. This release includes but is not
limited to any claims under any federal, state, or local laws prohibiting
discrimination in employment, including Title VII, the Age Discrimination in
Employment Act, and the Americans with Disabilities Act; based upon any
employment agreement, severance plan, compensation plan, or change in control
agreement; based upon any alleged legal restriction on Employer’s right to
terminate its employees; or based upon ERISA. This Agreement shall not affect
Executive’s entitlement to receive any 401(k), stock option, or pension benefits
that have vested as of the Separation Date, or as otherwise provided in
paragraph 7 of this Agreement.

 

10.    Executive agrees that, as a result of his employment by Employer, he has
been exposed to confidential information that is not generally known to the
public, all of which information is owned by Employer. This includes information

 

Page 2 of 6



--------------------------------------------------------------------------------

developed by Executive, alone or with others, or entrusted to Employer by
customers or others. Employer’s confidential information includes, without
limitation, information relating to its finances, business and strategic plans,
unannounced acquisition and/or investment prospects, products, trade secrets,
know-how, procedures, purchasing, business and vendor relationships, accounting,
marketing, sales, customers and employees. Executive agrees that, during his
remaining employment by Employer and for all time thereafter, as long as such
information is not made public by Employer, Executive shall hold such
information in strict confidence and not disclose or use it except as
specifically authorized in writing by Employer and for Employer’s benefit.

 

11.    Executive recognizes that Employer’s workforce and contracting
relationships are a vital part of its business. Therefore, Executive agrees that
for twenty four (24) months after the Separation Date, Executive will not
directly or indirectly be involved in (a) soliciting any employee, whether
salaried or commissioned, agent or contractor to leave his or her employment or
contract relationship with Employer, or (b) hiring any employee, whether
salaried or commissioned, agent or contractor who, at the time of hiring or
during the three month period before the hiring, was such an employee, agent or
contractor of Employer. This includes that Executive will not (a) disclose to
any third party the names, backgrounds or qualifications of any of Employer’s
said employees, agents or contractors, or otherwise identify them as potential
candidates for employment, or (b) personally or through any other person
approach, recruit, interview or otherwise solicit such employees, agents or
contractors of Employer to work for any other employer or to reduce their
relationship with Employer. This provision does not prohibit Executive from
responding to reference inquiries requested on behalf of employees.

 

12.    Executive agrees to fully and reasonably cooperate with Employer with
respect to business issues, claims, administrative charges, governmental
investigations and litigation related to Employer or its business interests.
This would include, but not be limited to, responding to questions, providing
information, attending meetings, depositions, administrative proceedings, and
court hearings, and assisting Employer, its counsel and any of its expert
witnesses. Executive agrees not to communicate with any adverse party, any such
party’s legal counsel, or others adverse to Employer with respect to any pending
or threatened claim, charges, or litigation except through legal counsel
designated by Employer. Should Executive receive notice of a subpoena or other
attempt to communicate with or obtain information from Executive in any way
relating to Employer or its business interests, Executive agrees to notify
counsel for Employer, to provide a copy of any such subpoena or request within
two (2) calendar days of receipt of such notice, and not to provide any such
information except through counsel designated by Employer unless compelled to do
so by court order and after Employer has had an opportunity to raise and

 

Page 3 of 6



--------------------------------------------------------------------------------

resolve any objections. Employer will reimburse Executive for reasonable costs
associated with his cooperation. Notwithstanding the release of claims in
Section 9 of this Agreement, from and after September 30, 2003, the Employer
shall continue to indemnify and hold harmless the Executive in accordance with
and to the fullest extent permitted by the Employer’s articles of incorporation
and bylaws, as well as applicable law and regulations, subject to any
limitations provided therein, all as in effect on the date hereof; and Employer
represents and warrants that the D&O insurance policies in effect on September
30, 2003, will continue to cover Executive for acts and omissions occurring
through September 30, 2003, as provided under the terms of said policies.

 

13.    Because Employer does not offer such benefits to all departing employees,
it is important to Employer that this Agreement remain confidential. Executive
agrees not to disclose the fact or terms of this Agreement to anyone, or to tell
anyone that he received any special consideration from Employer. Executive may
disclose the terms of this Agreement only to his spouse, his attorney, and his
accountant or similar advisor, on the condition that Executive shall direct each
such person, and they agree, to maintain the confidentiality of this Agreement.

 

14.    Executive agrees that, as a condition of and before receiving the
severance pay and other benefits described in this Agreement, he will return to
Employer all of Employer’s property, including all physical property (laptop
computers, cellular phones, personal digital assistants, computer disks, access
cards, etc.) as well as any and all documents, data, plans, or other
information, whether on paper or in electronic form.

 

15.    Executive represents that he has not filed any claim against Employer or
any of the individuals or entities released in paragraph 9, and that he will not
do so at any time in the future concerning any of the claims released in this
Agreement. Executive shall not be prohibited from taking steps to enforce the
terms of this Agreement, the enforcement of which is governed by paragraph 22.

 

16.    Executive agrees and covenants that he will not directly or indirectly,
publicly or privately disparage Employer or any of its subsidiaries, affiliates,
employees, officers, directors, business partners, methods, services, or
products. Employer agrees to direct its Executive Committee and its designated
communications spokespersons to make no written or verbal statements concerning
the Executive’s separation or performance knowing that such statements are
factually inaccurate and could reasonably be interpreted as disparaging the
Executive, and the Executive Committee and its designated communications
spokespersons shall comply with this directive.

 

Page 4 of 6



--------------------------------------------------------------------------------

17.    Executive and Employer shall cooperate to coordinate appropriate internal
and external communications concerning Executive’s separation and to designate
individuals to whom reference requests shall be directed. Employer shall have
final approval on all communications.

 

18.    Executive understands and acknowledges the significance and consequences
of this Agreement and agrees that he enters this Agreement voluntarily, and that
he is not signing as a result of any coercion. Executive has been encouraged to
seek the advice of an attorney and, to the extent desired, has availed himself
of that opportunity. Executive acknowledges that he has been given at least
twenty-one (21) days after receipt of this Agreement during which to consider
it.

 

19.    Executive understands and acknowledges that he has seven (7) days after
signing this Agreement in which to revoke it. This Agreement will become
effective after that period has expired.

 

20.    This Agreement is binding on and shall inure to the benefit of the
parties and to those individuals and entities released in paragraph 9, as well
as to all of their heirs, successors, and assigns.

 

21.    If any of the provisions of the Agreement is held to be invalid or
unenforceable, the remaining provisions will nevertheless continue to be valid
and enforceable to the fullest extent permitted by law.

 

22.    In the event of any dispute concerning the validity, interpretation,
enforcement or breach of this Agreement or in any way related to Executive’s
employment by Employer or the termination of such employment, the dispute shall
be resolved by arbitration within King County, Washington, and the parties waive
their right to trial by jury; Executive and Employer will submit the dispute to
a mutually acceptable arbitration service, or, if they cannot agree to an
arbitration service, the dispute will be submitted to the American Arbitration
Association. The procedural rules of the selected arbitration service shall
apply, provided that during the time the arbitration proceedings are ongoing,
Employer will advance any required administrative and/or arbitration fees.
Executive requests and Employer agrees that each party will pay its own
attorneys’ fees, costs and disbursements. Judgment upon any arbitration award
may be entered and enforced by any state or federal court having jurisdiction.
Notwithstanding the above arbitration provisions, the parties to this Agreement
agree that irreparable damage will occur in the event that the provisions of
this Agreement concerning confidential information as set forth in paragraph 10
hereof and non solicitation as set forth in paragraph 11 hereof are not
performed in accordance with their specific terms or are otherwise breached. It
is accordingly agreed that the Employer shall be entitled to specific
enforcement of those terms and provisions

 

Page 5 of 6



--------------------------------------------------------------------------------

of this Agreement and to injunctive and other equitable relief in any court of
the United States or of any state thereof having jurisdiction in addition to any
other remedy to which Employer is entitled at law or in equity, and in this
event, the governing law will be the law of the State of Washington.

 

23.    This Agreement represents and contains the entire understanding between
the parties in connection with its subject matter, and supercedes any prior
written or oral agreements or understandings. No modification or waiver of any
provision of this Agreement shall be valid unless in writing and signed by
Executive and the Chief Executive Officer of Employer. Executive acknowledges
that in signing this Agreement he has not relied upon any representation or
statement not set forth in this Agreement made by Employer or any of its
representatives.

 

24.    Attached as Exhibit A is the certification made by Executive, dated
August 7, 2003 to Kerry Killinger and Thomas Casey, on which they relied in
connection with their certification to the Securities and Exchange Commission
contained in the Company’s Form 10-Q for the quarter ended June 30, 2003.
Executive is not today aware of any facts existing then and not subsequently
disclosed to the Corporate Disclosure Committee the inclusion or omission of
which would have caused any portion of such certification to be false as of the
date of such certification.

 

Washington Mutual, Inc.       Executive

By

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Its

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

           

(Print Name)

Date

 

 

--------------------------------------------------------------------------------

      Date  

 

--------------------------------------------------------------------------------

 

Page 6 of 6